Citation Nr: 1637376	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-04 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an upper back disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:  John V. Tucker, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher
INTRODUCTION

The Veteran served on active duty in the Navy from March 31, 1975 to April 24, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2016, the Veteran testified at a travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The Veteran was afforded a period of 30 days following the hearing for the submission of additional evidence; this 30 day period has now expired.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Remand is required to obtain an adequate VA examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Veteran contends that although he injured his upper back and left knee in a motor vehicle accident prior to his military service, he was essentially asymptomatic at the time he entered service.  He further contends that falling on ice and being hit by a corpsman in service caused his current upper back and left knee disabilities.  See June 2016 hearing testimony; August 2010 Notice of Disagreement.  The evidence of record reflects that the Veteran may have had preexisting upper back and left knee disabilities.  

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorder noted at the time of such entry.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2015).  If not noted on the service entrance examination, in order to rebut the presumption of soundness, it must be shown with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  Here, a January 1975 pre-enlistment examination noted normal spine and lower extremity examinations.  The presumption of soundness thus applies.  Subsequent service treatment records (STRs) indicate that the Veteran's upper back and left knee disorders may have preexisted service.  In an April 1975 STR, the Veteran reported he injured his back and left knee, to include whiplash, a "cracked vertebrae", and a "mashed" knee in a 1973 or 1974 motor vehicle accident.  He also reported back trouble most of his life.  An April 1975 STR noted that t023157573
horacic spine x-rays were within normal limits.  

Although the Veteran underwent a VA examination in July 2010, the VA examiner did not address these records or whether the Veteran's upper back and left knee disabilities preexisted service and, if so, whether they were aggravated by service.  Thus, the Board finds that the July 2010 medical opinion is inadequate and a new medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his upper back and knee disorders.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The following questions must be addressed: 

a.  Is there clear and unmistakable (undebatable) evidence that an upper back disorder preexisted the Veteran's active duty service?  Specify this evidence if it exists.  Specifically discuss the following:  1) the Veteran's January 1975 pre-enlistment examination report with a normal clinical evaluation of the spine; 2) the STRs indicating a pre-service history of back pain; 3) and the Veteran's lay statements at the 2016 Board hearing and in the August 2010 Notice of Disagreement that he had no ongoing issues with his back at the time of service entrance and that he sustained injuries in basic training when he slipped on ice.  

b.  If an upper back disorder clearly and unmistakably preexisted service, is there is clear and unmistakable (undebatable) evidence that the preexisting upper back disorder was not aggravated beyond the natural progression of the condition? 

c.  If there is insufficient evidence that an upper back disorder preexisted service (i.e., a lack of clear and unmistakable evidence), the examiner must presume that there was no disorder present at the time of service entrance.  The examiner must provide an opinion whether it is at least as likely as not (a 50 percent probability or greater) that the current upper back disorder had its onset in service or is otherwise etiologically related to his active service?  

d.  Is there clear and unmistakable (undebatable) evidence that a left knee disorder preexisted the Veteran's active duty service?  Specify this evidence if it exists.  Specifically discuss the following:  1) the Veteran's January 1975 pre-enlistment examination report with a normal clinical evaluation of the lower extremities; 2) the STRs indicating a pre-service history of left knee injury and pain; 3) and the Veteran's lay statements at the 2016 Board hearing and in the August 2010 Notice of Disagreement that he had no ongoing issues with his left knee at the time of service entrance and that he sustained injuries in basic training when he slipped on ice.  

e.  If it is determined that a left knee disorder clearly and unmistakably preexisted service, is there is clear and unmistakable (undebatable) evidence that the preexisting left knee disorder was not aggravated beyond the natural progression of the condition? 

f.  If there is insufficient evidence that a left knee disorder preexisted service (i.e., a lack of clear and unmistakable evidence), the examiner must presume that there was no disorder present at the time of service entrance.  The examiner must provide an opinion whether it is at least as likely as not (a 50 percent probability or greater) that the current left knee disorder had its onset in service or is otherwise etiologically related to his active service?  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action and any other development as necessary, the claims should be readjudicated.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


